In re Wright, Barry; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “F”, No. 87-3410; to the Court of Appeal, Fourth Circuit, No. 92CW-2097.
Granted. The judgment of the district court disqualifying plaintiffs counsel is reversed and set aside. Disqualification is not warranted under Rule 1.7 or 3.7 of the Code of Professional Conduct under the circumstances of this case, particularly considering the hardship to plaintiff.
WATSON, J., dissents.
CALOGERO, C.J., not on panel.